1       _



          \




              OFFICE   OF   THE   AITORNEY     CZil!+ElUUm OF   TEXAS
                                      AU8rlN      t.
O-eHul”
A-IUUL
    ..




         p,wu.oo auwlly. ma rtata thatt+asumsd      tax'vulu-
         t~as~m?.&sbgat la botwoullxu6ib o Yudlllo n4 4 lmn.
         l8.m.        RJauuuor    th e 1 u t n6enl lww    u




r
L   -




        tru, u do wt bou.0~ tkt you have uy~bui8 or uuu   0r
        artlu glut    the cumlulown court
        that you newt ruotvr say awut u ~t$mZa~S%S,”
        thocotutrortbuamllUloaoau~thowu8tyJu6ga,u
        ;~sam&ipyonr lottor, wzw rithla the 8nxhitrbdwr
               .

                                       Tour0wry tmly
                                   ATTCPIIIURmluLOY axA